
	
		I
		112th CONGRESS
		1st Session
		H. R. 2666
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2011
			Mr. Pascrell (for
			 himself, Mr. Jones, and
			 Mr. Michaud) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To neutralize the discriminatory effect of any country
		  that employs indirect taxes and grants rebates of the same upon export if
		  United States trade negotiating objectives regarding border tax treatment in
		  World Trade Organization negotiations are not met.
	
	
		1.Short TitleThis Act may be cited as the
			 Border Tax Equity Act of
			 2011.
		2.Findings and
			 declarations of policy
			(a)FindingsCongress makes the following
			 findings:
				(1)The United States
			 largely relies on a direct tax system, whereas 167 countries currently employ
			 one particular form of indirect tax known as value-added taxes (VAT) as well as
			 direct taxes. The worldwide VAT tax average in 2008 was 15.2 percent, and in
			 countries of the European Union it ranges between 15 and 25 percent.
				(2)Under the rules of the World Trade
			 Organization (WTO), direct taxes, such as corporate income taxes, if rebated or
			 refunded upon the export of goods are viewed as export subsidies and prohibited
			 on most goods and are at least potentially actionable on all goods. However,
			 indirect taxes, such as sales taxes and VAT, may be rebated or refunded upon
			 the export of goods and such rebate or refund is not defined as constituting a
			 subsidy and hence is not actionable under WTO rules.
				(3)At present, there are no WTO rules on
			 subsidies as applied to trade in services. However, a number of countries
			 currently impose taxes on the import of services and exempt or rebate or refund
			 taxes upon the export of services, to the disadvantage of United States
			 services providers.
				(4)The disparate
			 treatment of border taxes detrimentally affects United States agricultural
			 producers, manufacturers, and service providers in that—
					(A)refunds of indirect taxes effectively act
			 as export subsidies to foreign exporters; and
					(B)United States exporters are subject to
			 double taxation, by paying direct taxes on domestic production in the United
			 States and having their exported product or service face a border tax in the
			 importing country consisting of indirect taxes.
					(5)Foreign
			 governments paid their producers an estimated $254.3 billion of VAT rebates on
			 goods exported to the United States. Foreign governments collected from United
			 States producers an estimated $143.7 billion of VAT equivalent taxes on their
			 imported goods. For services, foreign governments paid their producers an
			 estimated $48.2 billion of VAT equivalent taxes on services exported to the
			 United States and collected from United States producers an estimated $72.3
			 billion of VAT equivalent taxes on services imported from the United States.
			 The combined goods and services disadvantage in 2008 was $518.4 billion.
				(6)For more than 40
			 years, United States businesses have complained of border tax inequity and,
			 since 1968, prior United States Administrations and Congresses have sought to
			 resolve it.
				(7)Congress has
			 repeatedly recognized the prejudicial effect of the disparate treatment of
			 border taxes with respect to goods and has directed the United States to seek a
			 negotiated solution:
					(A)In passing the Trade Act of 1974 (19 U.S.C.
			 2101 et seq.), Congress sought revision of GATT articles with respect to
			 the treatment of border adjustments for international taxes to redress the
			 disadvantage to countries relying primarily on direct rather than indirect
			 taxes for revenue needs..
					(B)In section
			 1101(b)(16) of the Omnibus Trade and Competitiveness Act of 1988 (19 U.S.C.
			 2901(b)(16)) and section 2102(b)(15) of Bipartisan Trade Promotion Authority
			 Act of 2002 (19 U.S.C. 3802(b)(15)), Congress declared that a principal trade
			 negotiating objective of the United States is to obtain a revision of WTO rules
			 with respect to the treatment of border taxes in order to redress the
			 disadvantage to countries relying primarily on direct taxes for revenue rather
			 than indirect taxes.
					(8)The disparate
			 treatment of border taxes is arbitrary, inequitable, causes economic
			 distortions based only on the type of tax system used by a country, and is a
			 primary obstacle to more balanced trade relations between the United States and
			 its major trading partners.
				(b)Declarations of
			 policyCongress declares the following:
				(1)It is critically
			 necessary that the issue of border taxes be addressed and resolved during
			 current or future WTO negotiations.
				(2)If such WTO
			 negotiations fail to achieve the United States trade negotiating objective of
			 revising WTO rules with respect to the treatment of border taxes in order to
			 redress the disadvantage to countries relying primarily on direct taxes for
			 revenue rather than indirect taxes, then effective action through legislation
			 is warranted given the massive and inequitable distortions to trade that United
			 States agricultural producers, manufacturers, and service providers face as a
			 result of border taxes.
				3.Report on results
			 of WTO negotiations to revise WTO rules regarding border taxes
			(a)Report
			 requiredNot later than 60 days after the completion of WTO
			 negotiations, or by January 1, 2013, whichever occurs first, the United States
			 Trade Representative shall submit to Congress a report certifying whether or
			 not each of the United States trade negotiating objectives regarding border tax
			 treatment, as specified in subsection (b), has been met as a result of such
			 negotiations.
			(b)U.S. trade
			 negotiating objectives regarding border tax treatment
			 specifiedThe United States trade negotiating objectives
			 regarding border tax treatment specified in this subsection are the
			 following:
				(1)With respect to trade in goods, the
			 revision of WTO rules with respect to the treatment of border adjustments for
			 internal taxes to redress the disadvantage to countries relying primarily on
			 direct taxes for revenue rather than indirect taxes, as provided for in section
			 2102(b)(15) of Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C.
			 3802(b)(15)).
				(2)With respect to trade in services—
					(A)the elimination of
			 the disadvantage in trade in services that exists for countries relying
			 primarily on direct taxes that are not adjusted at the border rather than
			 indirect taxes that are adjusted at the border; and
					(B)the revision of
			 WTO rules regarding trade in services to ensure that such rules do not result
			 in disparate treatment of border adjustments for internal taxes based on the
			 direct or indirect nature of such taxes.
					(c)DefinitionIn this section, the terms WTO
			 negotiations and negotiations mean any World Trade
			 Organization negotiations that may result in revisions to WTO rules to meet the
			 United States trade negotiating objectives regarding border tax treatment, as
			 specified in subsection (b).
			4.Tax on Imports
			 From Foreign Countries With An Indirect Tax System
			(a)In
			 generalSubtitle D of the
			 Internal Revenue Code (26 U.S.C. 4461 et seq.) is amended by adding at the end
			 the following new subchapter:
				
					ETax on Imports
				From Foreign Countries With An Indirect Tax System
						
							Sec. 4491. Imposition of tax.
						
						4491.Imposition of
				tax
							(a)General
				ruleThere is hereby imposed a tax on imports of goods and
				services from any foreign country that employs an indirect tax system and
				grants rebates of indirect taxes paid on goods or services exported from that
				country.
							(b)Amount of
				taxThe amount of the tax imposed by subsection (a) on an
				imported good or service shall be an amount equal to the excess of—
								(1)the indirect taxes
				that are rebated or not paid on the good or service upon its export,
				over
								(2)any indirect taxes
				imposed on the good or service at the border of the United States.
								(c)Liability and
				time of imposition of tax
								(1)LiabilityThe
				tax imposed by subsection (a) on a good or service shall be paid by the
				importer of such good or service.
								(2)Time of
				impositionThe tax imposed by subsection (a) shall be imposed on
				imports at the time of entry.
								(d)Period of
				applicabilityThe tax imposed
				by subsection (a) shall apply during the period beginning as prescribed in
				section 6(a)(1) of the Border Tax Equity Act
				of 2011 and ending on the date on which the United States Trade
				Representative certifies to Congress that the United States trade negotiating
				goals of equitable border tax treatment have been met.
							(e)Special
				accountThe tax on imports under subsection (a) shall be
				collected by the Bureau of Customs and Border Protection and deposited into a
				special account. This special account shall be the source of payments to
				qualified United States exporters under section 314(b) of the Tariff Act of
				1930.
							(f)DefinitionsFor
				purposes of this subchapter—
								(1)SecretaryThe
				term Secretary means the Secretary of Homeland Security.
								(2)ImporterThe
				term importer means—
									(A)as such term
				relates to imports of goods, one of the parties eligible to file the required
				customs entry documentation or information pursuant to section 484(a)(2)(B) of
				the Tariff Act of 1930 (19 U.S.C. 1484(a)(2)(B)), and
									(B)as such term relates to imports of
				services, the importer of the service as defined by the Secretary in rules and
				regulations promulgated under this subchapter.
									(3)Time of
				entryThe term time of entry means—
									(A)as relates to
				imports of goods, the time generally specified in section 484(a)(2)(A) of the
				Tariff Act of 1930 (19 U.S.C. 1484(a)(2)(A)) and prescribed in regulations (19
				C.F.R. 141.68), and
									(B)as relates to
				imports of services, the time specified by the Secretary in rules and
				regulations promulgated under this subchapter.
									(4)Indirect tax
				system and grants rebates of indirect taxesA foreign country
				employs an indirect tax system and grants rebates of indirect taxes paid on
				goods or services exported from that country if such country imposes indirect
				taxes (including sales taxes and value-added taxes (VAT)) on goods or services,
				and permits a rebate of such indirect taxes paid on goods or services exported
				from such country.
								(5)Value-added
				taxes (vat)The term value-added taxes means an
				indirect general consumption tax that is levied by the exporting country on the
				value added to goods and services in that country at multiple stages of the
				production and supply chain. This type of tax is also referred to as a goods
				and services tax (GST).
								(g)RegulationsThe
				Secretary may prescribe such rules and regulations as are necessary to carry
				out this
				section.
							.
			(b)Clerical
			 amendmentThe table of
			 subchapters for subtitle D of such Code is amended by adding at the end the
			 following new item:
				
					
						Subchapter E. Tax on Imports From Foreign Countries With An
				Indirect Tax
				System.
					
					.
			5.Payments to
			 United States exporters to neutralize discriminatory effect of border taxes
			 imposed by importing countriesPart II of title III of the Tariff Act of
			 1930 (19 U.S.C. 1305 et seq.) is amended by inserting after section 313 the
			 following:
			
				314.Payments to
				United States exporters to neutralize discriminatory effect of border taxes
				imposed by importing countries
					(a)Payments
				required
						(1)In
				generalUpon exportation of
				goods or services from the United States to any foreign country that employs an
				indirect tax system and imposes or applies indirect taxes on imports of goods
				or services at the border, the Secretary of Homeland Security, acting through
				the Commissioner responsible for the Bureau of Customs and Border Protection,
				shall, if requested by the exporter, pay to the exporter an amount equal to the
				amount of indirect taxes that the importing foreign country imposes or applies
				at the border to such goods or services, minus any United States taxes paid on
				such goods or services that have been rebated or refunded upon
				exportation.
						(2)Information to
				be included in requestAn exporter who requests a payment under
				paragraph (1) shall, in such request, identify the indirect taxes imposed by
				the importing foreign country and present proof of the payment of such taxes to
				the importing foreign country’s authorities within a reasonable period of time
				after exportation of the goods or services.
						(b)Source of
				payments
						(1)Special
				accountThe payments required under subsection (a) shall be paid
				from amounts contained in the special account authorized under section 4491(e)
				of the Internal Revenue Code of 1986.
						(2)Appropriation of
				additional amountsTo the extent that, at any time, amounts
				contained in the special account described in paragraph (1) are inadequate to
				make payments required under subsection (a), there are hereby appropriated, out
				of any money in the Treasury of the United States not otherwise appropriated,
				such sums as may be necessary for such purpose.
						(c)Period of
				applicabilityThe requirement
				to make payments under subsection (a) shall apply during the period beginning
				as prescribed in subsection (a)(2) or (b) of section 6 of the
				Border Tax Equity Act of 2011,
				as the case may be, and ending on the date on which the United States Trade
				Representative certifies to Congress that each of the United States trade
				negotiating goals regarding border tax treatment have been met.
					(d)RegulationsThe
				Secretary of Homeland Security is authorized to prescribe such rules and
				regulations as are necessary to carry out the provisions of this
				section.
					(e)DefinitionsIn this section:
						(1)Indirect tax
				system and imposes or applies indirect taxes on imports of goods or services at
				the borderA foreign country
				employs an indirect tax system and imposes or applies indirect taxes on imports
				of goods or services at the border if such country imposes indirect taxes
				(including sales taxes and value-added taxes (VAT)) on goods or services, and
				imposes or applies such indirect taxes on imports of goods or services at the
				border.
						(2)Value-added
				taxes (vat)The term value-added taxes means an
				indirect general consumption tax that is levied by the exporting country on the
				value added to goods and services in that country at multiple stages of the
				production and supply chain. This type of tax is also referred to as a goods
				and services tax
				(GST).
						.
		6.Effective
			 dates
			(a)General
			 effective dateIf, pursuant to subsection (a) of section 3 of
			 this Act, the United States Trade Representative fails to certify to Congress
			 by the applicable date specified in such subsection that each of the United
			 States trade negotiating objectives regarding border tax treatment described in
			 subsection (b) of such section has been met as a result of WTO negotiations,
			 then—
				(1)section 4491 of
			 the Internal Revenue Code of 1986, as added by section 4 of this Act, shall
			 take effect 90 days after such date; and
				(2)subject to
			 subsection (b), section 314 of the Tariff Act of 1930, as added by section 5 of
			 this Act, shall take effect 120 days after such date.
				(b)Earlier
			 effective date for exports of services
				(1)In
			 generalIf, pursuant to subsection (a) of section 3 of this Act,
			 the United States Trade Representative fails to certify to Congress by January
			 1, 2012, that each of the United States trade negotiating objectives regarding
			 border tax treatment described in subsection (b) of such section has been met
			 as a result of WTO negotiations, then section 314 of the Tariff Act of 1930, as
			 added by section 5 of this Act, shall take effect on January 1, 2012, with
			 respect to exports of services from the United States as described in section
			 314 of the Tariff Act of 1930.
				(2)Appropriation of
			 amountsThere are hereby appropriated, out of any money in the
			 Treasury of the United States not otherwise appropriated, such sums as may be
			 necessary for making payments with respect to exports of services from the
			 United States in accordance with section 314 of the Tariff Act of 1930, as
			 added by section 5 of this Act, until such time as the special account
			 authorized under subsection (e) of section 4491 of the Internal Revenue Code of
			 1986, as added by section 4 of this Act, is established and amounts contained
			 in the special account are adequate to make such payments.
				
